UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-2037



In Re:   ELDRIDGE HARMON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.   (CA-99-1814-8)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eldridge Harmon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eldridge Harmon has filed a petition for a writ of mandamus

seeking to challenge the district court’s order transferring his

action to the District of Columbia pursuant to 28 U.S.C. § 1406(a)

(1994).    The proper cause of action to challenge the transfer is

for Harmon to file a motion in the District Court for the District

of Columbia and to transfer the case to the Maryland district

court, and appeal to any adverse ruling to the District of Columbia

Court of Appeals once the district court enters a final order.

     Because Harmon has failed to demonstrate a clear and undis-

putable right to relief, we deny his petition for a writ of man-

damus.    See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35-36

(1980) (per curiam); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                   2